SpruAítce, J.
(dissenting):—The purpose of this evidence is to show that Mary A. Simmons, under whom the plaintiff claims title, treated this property as her own by making repairs and improvements thereon at her own expense.
It appears to me that the bills of lumber offered in evidence have been sufficiently identified to warrant us in submitting them to the jury.
The testimony of James Simmons and Caleb S. Pennewill shows, or tends to show, that these bills were for the lumber purchased and used by Mary A. Simmons in the repair or improvement of this property. It is immaterial whether she paid for this lumber in whole or in part; it is sufficient if she purchased and used it for said repairs or improvements. If upon the consideration of all of the evidence as to these bills, including that of Sarah A. King, that her mother Mary A. Simmons gave them to her for safe keeping, the jury should be satisfied that they are the bills for the lumber used upon the premises, they would be of material aid in the determination of the question whether Mary A. Simmons treated the property as her own. I am of the opinion that these bills should go to the jury, but the majority of the Court think otherwise, and they cannot be admitted in evidence.
Counsel for plaintiff then offered in evidence a number of papers, purporting to be tax receipts for taxes upon the property in question paid by Mary A. Simmons, commencing about 1887 and running on down to the time of her death. Counsel stated that they could make no proof as to the genuineness of the papers except that they were found among the papers and effects of the deceased.
The papers were thereupon objected to by counsel for defendants, on the ground that there was no proof that they were genuine.
Sprit ARCE. J.:—We think these papers are not admissible.
Spkuaecb, J., charging the jury:
*483Gentlemen of the jury:—This is an action of ejectment brought by the lessee of Edward C. Pleasanton against James H. Simmons and wife, et al., to recover the possession of a house and lot in the village of Little Creek Landing in this county.
Both the plaintiff and the defendants claim title under Manlove Hayes, who is admitted to have had a good fee simple title to the premises when he and his wife conveyed the same by a deed which was never recorded and is now lost or destroyed.
The defendants claim that the said deed conveyed the premises to one of them, the said James H. Simmons; and the plaintiff claims that the said deed conveyed the premises to Mary A. Simmons.
It is admitted that after the decease of the said Mary A. Simmons all of her estate in the premises, if any she had, was sold under an order of the Orphans’ Court of this county for the pay-of her debts, and conveyed by the deed of her administrator to the purchaser Edward C. Pleasanton, the plaintiff’s lessor.
The question to be determined by you from the evidence is, to whom were the premises conveyed by Manlove Hayes and wife?
If said conveyance was to Mary A. Simmons, the legal title was vested in her; and if said conveyance was to James H. Simmons, the legal title was vested in him.
In addition to the direct testimony as to the terms of this deed given by the witnesses who claim that they had seen the deed or had read it or had heard it read, we have had much testimony of an indirect character upon the same subject as to who paid or furnished the money to pay the consideration or price of the Hayes conveyance; how after said conveyance the respective claimants treated or dealt with the property, and who paid or furnished the money to pay the taxes, repairs and improvements of the property, etc.
This latter class of testimony in this Court and in this action is material only so far as it tends to prove to whom the conveyance was made by Hayes and wife.
*484That deed vested the legal title in some one, and if you are able to determine from the evidence who that person was, it is immaterial whether all or any of the price or consideration money of said conveyance was paid or furnished by that person or by some one else.
Under certain circumstances in a court of equity, a person paying or advancing money for the purchase of real estate will be decreed to have the equitable or beneficial title, but a mere equitable or beneficial title is not sufficient to maintain an action of ejectment in a court of law, a legal title being essential for that purpose.
So also one not having the legal title to real estate cannot in general acquire such title by dealing with it as his own, as by the payment of taxes, repairs and improvements, even if such payments amounted to as much or more than the value of the property, it being the general rule of law that he who makes permanent erections or improvements on the land of another incorporates such erections or improvements in the land, and that he who has the legal title to the land has the legal title to all such erections and improvements thereon.
Nor can a person acquire a legal title to land by dealing with it as his own, except he has the exclusive, adverse and continuous possession of it for twenty years, in which case the law presumes he has the legal title. But where such possession is for a less period than twenty years, or where it is of a mixed character, for example, where the possession has been shared with some other person or persons, no conclusive presumption arises as to the ownership of the legal title from such possession.
Statements or admissions made by one having the legal title to land, adverse to or inconsistent with such title, cannot operate to take away or divest such title, although such statements or admissions are proper for the consideration of the jury in determining who in fact had or has the legal title.
The plaintiff in an action of ejectment must recover, if at all, *485on the strength of his own title, and it is not enough for such recovery that defendant has failed to prove that he has a good title.
In order to entitle the plaintiff to a verdict the jury should, after a careful consideration of all the evidence before them, be satisfied that the preponderance or weight of the evidence is in favor of the conclusion that the plaintiff has the legal title.
It is not necessary that the legal title of the plaintiff be proved beyond a reasonable doubt, but it is necessary that his title be proved by a preponderance of the evidence.
Although the sale and conveyance of the premises were under orders of the Orphans’ Court of this county, that Court passed no judgment upon the question now to be determined by you, viz., whether Mary A. Simmons at the time of her death had any or what title to the land.
Nothing passed to the purchaser under said sale and conveyance except the estate or title owned by Mary A. Simmons at the time of her death, with the benefit of any acts done after her death for perfecting or securing such title, and if you find that she had no title to the premises then no title passed to the purchaser.
The jury are the sole judges of the. credibility of the witnesses and the weight to be given to the evidence, and the verdict should be in favor of the plaintiff or the defendants according as you find the weight or preponderance of the evidence.
Verdict: “We find the defendants not guilty of the trespass in ejectment in the said declaration mentioned in the manner and form as the said John Doe hath complained against him.”
Note.—The foreman of the jury asked for a written copy of the charge to take with them into the jury room. The Court declined to grant the request.